


Exhibit 10.16

 

THIS AGREEMENT made in duplicate the 16th day of July, 1986.

 

BETWEEN:

 

RICHARD HASLINGER, of the town of Fort St. James, in the Province of British
Columbia,

 

(hereinafter called the “Optionor”)

 

OF THE FIRST PART

 

AND:

 

LINCOLN RESOURCES INC. a company incorporated under the laws of Canada,

 

(hereinafter called “Lincoln”)

 

OF THE SECOND PART

 

WITNESSETH that in consideration of the mutual covenants, conditions and
agreements hereinafter contained, the parties hereto have agreed and do hereby
agree as follows:

 

1.             REPRESENTATIONS OF OPTIONOR

 

The Optionor represents and warrants to Lincoln that:

 

(i)            He is the recorded and beneficial owner of the four (4) mining
claims located in the Mt. Milligan area, in the Province of British Columbia and
listed in Schedule “A” hereto (hereinafter called the “Mining Lands”);

 

2.             LINCOLN COVENANTS

 

Lincoln covenants and agrees:

 

(i)            to pay all costs incurred by it in connection with the
preparation of this Agreement;

(ii)           to pay all costs of the preparation and registration of the
transfers of the Mining Lands referred to in Clause 4 below; and

(iii)          to do and record sufficient assessment work, if required, and to
pay all taxes and to keep the Mining Lands in good standing in accordance with
the laws which

 

--------------------------------------------------------------------------------


 

affect them, while the right of Lincoln to enter upon and explore and develop
the Mining Lands hereunder shall remain in full force and effect.

 

3.             RIGHT OF LINCOLN TO EXTEND

 

(a)           Lincoln when not in default hereunder, may extend the time within
which it may enter upon and explore and develop the Mining Lands hereinbefore
granted:

 

(i)            to the 31st day of December, 1986 upon the payment of six
thousand ($6,000.00) dollars on or before August 1, 1986 and the issuance of
sixty thousand shares (60,000) in the capital stock of Lincoln as approved and
subject to the regulations of the Vancouver Stock Exchange (V.S.E.) and the
Superintendent of Brokers (S.O.B.).

(ii)           to the first day of August, 1987 upon payment of fourteen
thousand ($14,000.00) dollars on or before December 31st, 1986.

(iii)          to the 31st day of December, 1987 upon payment of twenty thousand
($20,000.00) and the issuance of 60,000 shares on or before December 31st, 1986.

(iv)          to the first day of August, 1988 upon payment of the sum of
fifteen thousand ($15,000.00) dollars on or before December 31st, 1987.

(v)           to the 31st day of July, 1989 upon payment of the sum of sixty
thousand ($60,000.00) dollars on or before the 1st day of August, 1988.

(vi)          to the 1st day of August, 1990 upon the payment to the optionor of
the further sum of five hundred thousand ($500,000.00) dollars on or before the
1st day of August, 1989 whereupon a 100% interest in all right, title and
minerals of the claims shall be vested to Lincoln subject to the 2% net smelter
returns of Clause 7.

 

(b)           It is further understood and agreed that the rights and options
herein granted by the Optionor to Lincoln shall cease and terminate:

 

(i)            if the payments referred to in Clause 3(a) hereof are not paid;
or

(ii)           if the covenants set forth in Clause 2 hereof are not carried
out; or

(iii)          if the Optionor is not given the notice as provided in Clause 5
hereof.

 

4.             DELIVERY OF TRANSFERS

 

(a)           The Optionor will forthwith cause to be executed and delivered to
Lincoln good and sufficient transfers of the Mining Lands in favour of Lincoln
with such supporting documents as would be required to permit the registration
of such transfers.

 

--------------------------------------------------------------------------------


 

(b)           Lincoln shall execute and deliver to the Optionor good and
sufficient transfers of the Mining Lands in favour of the Optionor with such
supporting documents as would be required to permit the registration of such
transfers in the event that the notice is not given as provided in Clause 5 or
if the right to enter upon and explore and develop the Mining Lands shall lapse
or be abandoned.

 

5.             NOTICE OF INTENTION TO RETAIN THE MINING LANDS

 

At any time prior to the time when the right to enter upon and explore and
develop the Mining Lands shall lapse or be abandoned, Lincoln may propose by
notice in writing to the Optionor (hereinafter called the “Notice of Intention”)
that the Mining Lands be retained by Lincoln.

 

6.             LINCOLN’S OBLIGATION AND RIGHT ON GIVING NOTICE OF INTENTION

 

Lincoln upon giving of the Notice of Intention shall thereupon be deemed to have
acquired all right, title and interest of the Optionor in the Mining Lands,
subject to the obligation of Lincoln to pay and the Net Smelter Returns as
provided in Clause 7 below.

 

7.             PAYMENT OF NET SMELTER RETURNS

 

If the Mining Lands are brought into production by Lincoln then Lincoln shall
pay to the Optionor a Production Royalty of two percent (2%) Net Smelter Returns
attributable to production of ores and mineral products from the Mining Lands by
Lincoln determined in accordance with Schedule “B” hereto.

 

8.             TERMINATION — ABANDONMENT

 

It is understood and agreed that nothing herein contained nor any payment or
expenditure by Lincoln on or in connection with the Mining Lands nor the doing
of any other act or thing by Lincoln under the terms of this Agreement prior to
the giving of the Notice of Intention shall obligate it to do anything else
hereunder, except only that Lincoln shall do and record the assessment work and
pay the taxes on the Mining Lands as provided for in (iii) of Clause 2 hereof,
and shall do and carry out sufficient work on the Mining Lands or make whatever
payments are necessary so that the Mining Lands will be kept in good standing. 
Lincoln may (a) terminate the rights herein granted at any time when not in
default in respect of the assessment work in the Mining Lands provided for in
Clause 2 hereof, by notice in writing given to the Optionor, provided that if
notice of termination is duly given by Lincoln as aforesaid, Lincoln shall be
under no obligation to make any payment or do anything hereunder from and after
the date such notice is given, and (b) deliver to the Optionor at any time when
not in default in respect of the assessment work on the Mining Lands provided
for in Clause 2 hereof, transfers of any of the mining claims or other rights
comprising the Mining Lands on written notice to the

 

--------------------------------------------------------------------------------


 

Optionor and thereafter the term “Mining Lands” as used in this Agreement shall
mean the remainder of the mining claims or other rights described in Clause 1
above and Lincoln shall have no further obligations with respect to the mining
claims or other rights so transferred.

 

9.             GOOD MINING PRACTICE

 

All work done by Lincoln on the Mining Lands shall be done in accordance with
good mining practice and in compliance with the mining laws of British Columbia.

 

10.          LIENS

 

Lincoln agrees that it will pay or cause to be paid all workmen or wage earners
employed by it on the Mining Lands and for all material purchased by it in
connection with its work on the Mining Lands which might give a lien or
privilege thereon, and should any such lien or privilege be recorded against the
Mining Lands in consequence of any work done thereof by or for Lincoln it will,
on this fact becoming known to it, forthwith take active proceedings to have
such lien or privilege removed and will have the same removed with all
reasonable dispatch, provided nevertheless that Lincoln may contest any claim of
lien or privilege which it desires to dispute.

 

11.          FORCE MAJEURE

 

Time shall be of the essence of this Agreement, provided nevertheless that
notwithstanding anything to the contrary contained herein, it is agreed that if
Lincoln should at any time or times during the currency of the rights herein
granted be delayed in or prevented from carrying on exploration on the Mining
Lands in such manner as it desires by reason of fires, power shortages, strikes,
lockouts, shortages of suitable labour, equipment or materials, wars, acts of
God, the Queen’s enemies or government regulations or any other thing beyond the
control of Lincoln the period of all such delays resulting from such causes or
any of them, shall be excluded in computing the time within which anything
required or permitted by Lincoln to be done, is to be done hereunder, it being
understood and agreed that the time within which anything is to be done
hereunder shall be extended by the total period of all such delays.

 

12.          REMOVAL OF BUILDINGS

 

In case the rights herein granted shall be terminated (a) all buildings, plant,
equipment, machinery, tools, appliances and supplies which may have been brought
upon the Mining Lands during the currency of this Agreement may be removed by
Lincoln at any time not later than one hundred and eighty (180) days after the
termination of this Agreement, and if not so removed shall become the property
of the Optionor, and (b) Lincoln will take all necessary action to leave

 

--------------------------------------------------------------------------------


 

the Mining Lands in a safe and clean condition in accordance with applicable
laws and regulations.

 

13.          REPORTS OF TERMINATION

 

In case the rights herein granted shall be terminated, Lincoln will, within
thirty (30) days after the written demand of the Optionor, deliver to the
Optionor one set of copies of maps, assay plans, diamond drill records, and all
drill core not assayed or not required for follow-up, if any, prepared by or for
Lincoln relative to the Mining Lands and its operations thereon, and not
therefore delivered to the Optionor.

 

14.          FURTHER ASSURANCES

 

The parties hereto covenant and agree that they will, without further
consideration, from time to time, execute and deliver such further instruments
and assurances as may be reasonably required for the purposes of carrying out
the provisions of the Agreement

 

15.          REPORTS BY LINCOLN

 

Lincoln agrees that it will from time to time during the currency of the options
herein granted advise the Optionor as to the work done hereunder by Lincoln on
the Mining Lands.  Lincoln will provide a summary of activities for each year on
or about December 31st of each year.

 

The Optionor shall be entitled to appoint a representative to enter upon the
Mining Lands at all reasonable times for the purpose of inspecting the work
being done thereon provided that such inspection shall not be allowed to
interrupt or interfere with any work being carried on by Lincoln.

 

It is understood and agreed that neither the Optionor nor his representatives
shall have any claim or demand against Lincoln for any injury or damage to
persons or property which may be sustained or occurred by reason of such
representative being on the Mining Lands in exercise of such right and the
Optionor agrees to hold Lincoln harmless from any such claim or demand, provided
that such injury or damage shall not have been caused solely by the negligence
or willful act of Lincoln or its servants or agents.

 

16.          CONFIDENTIALITY OF INFORMATION

 

It is understood and agreed that all information, data, reports and results on
or in respect of the Mining Lands obtained or received by the Optionor shall be
kept confidential by the Optionor and shall not be disclosed by anyone, unless
Lincoln agrees in writing.

 

--------------------------------------------------------------------------------


 

17.          ASSIGNMENT

 

It is understood and agreed that the parties hereto may not assign all or any
part of their respective interest in this Agreement without the consent of the
other; provided, however, that Lincoln may assign its interest herein in whole
or in part to the continuing corporation resulting from any statutory
amalgamation, merger or consolidation in which it is a participant or to any
corporation, which acquires all or substantially all of its assets and
liabilities, or which agrees to option or develop the claims, if such permitted
assignee agrees in writing to assume the obligations herein of the assignor and
provided that no assignment of any interest in this Agreement shall relieve the
party making it of any of its obligations hereunder.

 

18.          RIGHT OF FIRST REFUSAL

 

The Optionor covenants and agrees that from the date of the giving of the Notice
of Intention the Optionor shall not sell, assign, pledge, transfer or otherwise
dispose of the Production Royalty interest provided for in Clause 8 hereof
unless the Optionor shall first submit to Lincoln a written offer specifying the
royalty interest offered for sale, the offering price and other terms and
conditions of sale.  Lincoln shall have sixty (60) days after receipt of such
notices within which to elect by sending a written notice to the Optionor, to
acquire such offered royalty interest at the price and on the terms and
conditions so specified.  If Lincoln shall fail to elect to acquire such royalty
interest within such sixty (60) days, the Optionor shall be entitled for a
period of sixty (60) days after the expiration of the first sixty (60) day
period to sell all such offered royalty interest at a price and on terms and
conditions not less favourable then those specified in such notice.  If the
Optionor shall not have sold such offered royalty interest during such second
sixty (60) day period, the Optionor shall not thereafter sell, assign, transfer
or otherwise dispose of such royalty interest (or any portion thereof) unless
such transaction shall be made after further notice to and opportunity to
purchase by the other party in the manner above provided.

 

19.          GOVERNING LAWS

 

This Agreement shall be governed and interpreted in accordance with the laws of
the Province of British Columbia and shall, for all purpose, be deemed to have
been made in the Province of British Columbia.

 

20.          CANADIAN FUNDS

 

All references to money herein shall refer to Canadian funds.

 

--------------------------------------------------------------------------------


 

21.          GOOD FAITH

 

The Parties hereto shall at all times during the currency of this Agreement and
after the termination of this Agreement during the period, if any, when the
provisions of this Agreement continue to apply, act in good faith in respect to
the others, and do or cause to be done all things within their respective powers
which may be necessary or desirable to give full effect to the provisions
hereof.

 

22.          SUPERSESSION

 

All the terms, covenants and conditions respecting the options herein granted
are embodies herein; and, upon the execution and delivery of this Agreement by
all of the parties hereto, all rights and liabilities arising by virtue of any
and all statements or agreements (whether oral or written) heretofore made or
entered into with respect to the lands comprising the Mining Lands between the
parties hereto are terminated by this Agreement.

 

23.          NOTICE

 

Unless otherwise provided herein, any notice or other communication to a party
under this Agreement may be given or served by registered mail, postage prepaid,
addressed as follows:

 

If to the Optionor:

 

Mr. Richard Haslinger

P.O.Box 335

Fort St. James, B.C.

V0J 1P0

 

If to Lincoln:

 

Lincoln Resources Inc.

#510 — 800 West Pender Street

Vancouver, B.C.

V6R 2V6

 

Any notice or other communication so mailed shall be deemed to have been given
or served the third day after it is deposited in any post office in Canada. 
Either party may change its address for service at any time by notice in writing
to the other.

 

--------------------------------------------------------------------------------


 

24.          SUCCESSORS AND ASSIGNS

 

This Agreement, subject to the provisions of Clauses 17 and 18 hereof, shall
enure to the benefit of and be binding upon the parties hereto and their
respective successors and assigns.

 

IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the
date and year above written.

 

 

SIGNED SEALED AND DELIVERED

)

 

 

by RICHARD HASLINGER in the

)

 

 

presence of:

)

 

 

 

)

 

 

 

)

 

 

Signature on file

)

 

 

Signature on file

Witness

 

 

 

RICHARD HASLINGER

(James A. Lane, Government Agent,

 

 

 

P.O. Box 1329, Fort St. James, BC)

 

 

 

 

 

 

 

 

 

 

 

The COMMON SEAL of LINCOLN

)

 

 

RESOURCES INC. was hereunto

)

 

 

affixed in the presence of:

)

 

 

 

)

 

 

 

)

 

 

c/s

Signature on file

)

 

 

Robert Hunter

)

 

 

 

)

 

 

 

)

 

 

Signature on file

)

 

 

David Copeland

)

 

 

 

--------------------------------------------------------------------------------


 

THIS IS SCHEDULE “A”

 

To the annexed Agreement between

 

RICHARD HASLINGER and

 

LINCOLN RESOURCES INC.

 

Made as of the 16th day of July, 1986

 

--------------------------------------------------------------------------------

 

The four (4) mining claims consisting of seventy-six (76) units and which
comprise the Mining Lands referred to in Clause 1(i) of the annexed Agreement
are as follows:

 

 

 

Record #

 

 

 

HEIDI 1

 

6136

 

 

 

HEIDI 2

 

6137

 

 

 

HEIDI 3

 

6138

 

 

 

HEIDI 4

 

6280

 

--------------------------------------------------------------------------------


 

THIS IS SCHEDULE “B”

 

to the annexed Agreement between

 

RICHARD HASLINGER and

 

LINCOLN RESOURCES INC.

 

made as of the 16th day of July, 1986

 

PRODUCTION ROYALTY

 

1.             For the purposes of this Schedule and for determining the
Production Royalty referred to in Clause 7 of the Agreement to which this
Schedule is attached, the term Net Smelter Returns shall have the following
meaning, have the following deductions, and commence on the following basis:

 

a)    Net Smelter Returns for the purposes hereof shall mean any and all amounts
returned from smelter to Optionee after deduction of smelting and refining
charges and transportation costs.  Net Smelter Returns shall apply to the sale
or deemed sale of all ores produced from the Property or concentrates derived
therefrom determined in accordance with generally accepted accounting principles
consistently applied.

 

b)    If the ores or concentrates are treated at a smelter or refinery owned,
operated or controlled by the Optionee or an affiliate of the Optionee, smelting
and refining charges are to be equivalent to the prevailing rates charged by
similar smelters and refineries in arm’s length transactions for the treatment
of like quantities and quality of ores and concentrates.

 

c)     For the purpose of this Schedule and Agreement and for determining the
Net Smelter Return, the following shall apply:

 

(i)            The payment of Net Smelter Returns shall not commence until the
said claims have been put into commercial production as hereinafter defined and
according to the following schedule:

 

--------------------------------------------------------------------------------


 

a)    Year one of commercial production — no payment of Net Smelter Returns;

 

b)    Year two of commercial production — no payment of Net Smelter Returns;

 

c)     Year three of commercial production — the payment of Net Smelter Returns
shall commence and continue each year thereafter as long as commercial
production is maintained;

 

d)    Net Smelter Returns shall be calculated by the Optionee at the end of the
calendar quarter in which the ores or concentrates from the Property were sold
or otherwise deemed disposed of and payment to the Optionors shall be made by
the Optionee within 45 days after the end of each quarter.

 

2.     “Commencement of Commercial Production” means:

 

a)    If a Mill is located on the Property, the last day of a period of 40
consecutive days in which, for not less than 30 days, such concentrator
processed ore from the Property at 60% of its rated concentrating capacity, or

 

b)    If no Mill is located on the Property, the last day of the first period of
30 consecutive days during which ore has been shipped from the Property on a
reasonably regular basis for the purpose of earning revenues; but no period of
time during which ore or concentrate is shipped from the Property for testing
purposes, and no period of time during which milling operations are undertaken
as initial tune-up, shall be taken into account in determining the date of
Commencement of Commercial Production.

 

--------------------------------------------------------------------------------

 
